Citation Nr: 1719749	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-46 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbosacral strain with degenerative joint disease (DJD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979.  He also served in the Naval Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part, denied service-connection for degenerative disc disease (DDD) of the cervical spine.  The issue on appeal has been recharacterized in order to afford the Veteran the broadest scope of review. 

The issue of service connection for a cervical spine disability was previously before the Board in April 2014 and September 2014 when it was remanded for further development.  Additionally, in September 2014, the Board determined that the issue of the disability rating of lumbosacral strain with DJD, decided by the Board in September 2014, encompassed a claim for a TDIU rating.  See Rice v. Shinseki, 
22 Vet. App.447 (2009).  The Board then remanded the issue pertaining to TDIU for further development.  These issues remain on appellate status.  

In September 2014, the Board also determined that the matter of a separate rating for neurological abnormalities due to the service-connected lumbosacral strain with DJD had been raised as this was the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, and thus, was part and parcel of the lumbosacral strain with DJD disability on appeal.  In March 2016, the Veteran was notified that the RO granted service connection for radiculopathy of the left lower extremity and assigned an initial 10 percent evaluation effective February 23, 2016.  The Veteran did not in response initiate an appeal with the RO's initial rating or effective date.  Thus, the matter is not in appellate status and no further consideration is necessary.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In July 2015, the RO denied service connection for tinnitus.  The Veteran filed a notice of disagreement (NOD) in June 2016.  The Veteran was not issued a statement of the case (SOC) with respect to this issue.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the claim for the issuance of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record on appeal reveals that the issues of service connection for a cervical spine disability and entitlement to a TDIU rating are not ripe for appellate disposition.

In September 2014, the Board directed the RO to obtain a copy of the missing December 2012 VA addendum opinion addressing the cervical spine disability and to afford the Veteran an additional VA examination in order to obtain an opinion regarding the nature and etiology of his claimed cervical spine disability.  To date neither remand directive has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  

With regard to the request for additional examination, the Veteran was afforded such VA examination in February 2016.  The examiner opined a cervical spine disability was less likely incurred in or caused by service because there was no evidence to support any in-service injury or event capable of causing a cervical spine condition.  However, the Board had specifically requested the examiner to address the May 1980 injury with subsequent complaints of pain in the shoulders and midscapular pain, which the examiner failed to do.  Thus, the examination is inadequate.  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an addendum opinion should be obtained regarding the etiology of the Veteran's cervical spine disability that accurately considers all the evidence of record and adequately supports any conclusions drawn with a rationale.

The electronic record also does not contain a copy of the Veteran's vocational rehabilitation file.  Ongoing VA treatment records dated after February 2017 pertinent to the issues on appeal should also be obtained.  Such records should be requested on remand.  38 C.F.R. § 3.159(c)(2).  

Additional records were added to the claim folder after the August 2016 supplemental statement of the case (SSOC) addressing service connection for cervical spine disability and entitlement to a TDIU rating was issued, to include, but not limited to, VA outpatient treatment records dated between August 2016 and February 2017.  A review of the file does not show that the Veteran has waived initial consideration of this evidence by the RO.  Therefore, an SSOC must be issued upon Remand.  38 C.F.R. § 19.31.  

Finally, as noted in the introduction section above, in July 2015, the RO denied service connection for tinnitus.  The RO has yet to issue an SOC on that issue and the record does not show that the RO is continuing to work on this appeal.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the matters for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238  (1999).  On remand, therefore, the Veteran must be provided an SOC that addresses the issue of entitlement to service connection for tinnitus.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA treatment records dated after February 2017.  All information, which is not duplicative of evidence already received, should be associated with the electronic record.  

2.  The RO should obtain a copy of the December 2012 VA addendum opinion addressing the cervical spine disability as discussed in the January 2013 SSOC.  All attempts to secure this evidence must be documented in the electronic record and VA facilities must provide a negative response if no records are available.  

3.  The RO should obtain a copy of the Veteran's vocational rehabilitation file and associate it with the electronic record.  All attempts to secure this evidence must be documented in the claim file and VA facilities must provide a negative response if no records are available.  

4.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the February 2016 VA neck (cervical spine) disability examination.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability was due to the May 1980 injury with subsequent complaints of pain in the shoulders and midscapular pain.   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues of service connection for cervical spine disability and entitlement to a TDIU rating.  The RO should consider all the evidence of record submitted after the August 2016 SSOC was issued, to include, but not limited to, VA outpatient treatment records dated between August 2016 and February 2017.  

7.  The RO must issue an SOC for the issue of service connection for tinnitus.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects the appeal as to this issue, the issue must be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




